Citation Nr: 1025610	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  08-21 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right hip 
internal derangement.

2.  Entitlement to service connection for carpel tunnel syndrome 
of the right wrist.

3.  Entitlement to service connection for carpel tunnel syndrome 
of the left wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to January 
1982, and from October 2003 to May 2005, with additional periods 
of service in the Army National Guard. 

These matters come before the Board of Veterans' Appeals (BVA or 
Board) from a July 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.   

The Veteran testified before the undersigned in August 2009.  A 
transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  VA's duty to assist also includes a duty to 
provide a medical examination or obtain a medical opinion when it 
is deemed necessary to make a decision on the claim. 


Additional Medical Evidence- The Board initially notes that 
numerous records have been submitted since the Veteran's June 
2008 statement of the case without a waiver of RO review.  These 
records include a July 2009 VA examination, a negative 
determination by the Social Security Administration (SSA)(CD-
Rom), VA and private treatment records, examination reports, 
buddy statements, and a September 2009 statement in support of 
her claim.  It appears that the records/reports were obtained and 
considered with respect to the Veteran's claim for a total 
disability evaluation based on individual unemployability (TIU), 
which was granted in March 2010.  The RO did not consider this 
evidence as it pertains to the issues presently on appeal and; as 
noted, the Veteran does not appear to have waived initial 
consideration by the RO.  See 38 C.F.R. § 20.1304 (2009).

Recognition is given to the fact that the Veteran testified at 
her August 2009 BVA hearing that she would be waiving RO 
consideration of any newly submitted evidence.  It is not clear 
from the record as to whether the above evidence was even 
associated with the claims file at the time of the hearing.  
Nevertheless, this statement was made with specific regard to a 
submitting potential medical opinion regarding her bilateral 
carpal tunnel syndrome claim.  The Board parenthetically notes 
that the Veteran indicated in her September 2009 statement that 
she was unable to obtain a letter from her doctor indicating that 
her carpal tunnel was aggravated by active duty service.  As 
such, the Board concludes that there is prejudice in proceeding 
with consideration of this case without affording the RO an 
opportunity to review the evidence in question.  Thus, the RO is 
requested to readjudicate the claims, considering all evidence of 
record associated with the claims file since the issuance of the 
last statement of the case.

Right Hip Internal Derangement- The Veteran testified at her 
August 2009 BVA hearing that her service-connected right hip had 
worsened since her last VA examination.  At the hearing, it 
appears that all parties were under the assumption that the 
Veteran's last VA examination had occurred in September 2007.  
However, the Board now notes a July 2009 VA examination in the 
claims file which assessed the Veteran's right hip, one month 
prior to her BVA hearing.  It is unclear whether or not the 
Veteran is alleging that her right hip disorder has worsened 
since this July 2009 VA examination.  As such, clarification is 
needed. 

The United States Court of Appeals for Veterans Claims has held 
that when a Veteran alleges that her service-connected disability 
has worsened since the last examination, a new examination may be 
required to evaluate the current degree of impairment, 
particularly if there is no additional medical evidence which 
addresses the level of impairment of the disability since the 
previous examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997) (holding that the Veteran was entitled to a new 
examination after a two year period between the last VA 
examination and the Veteran's contention that the pertinent 
disability had increased in severity). 

Similarly, VA's General Counsel has indicated that when a 
claimant asserts that the severity of a disability has increased 
since the most recent rating examination, an additional 
examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995) 
(while the Board is not required to direct a new examination 
simply because of the passage of time, a new examination is 
appropriate when the claimant asserts that the disability in 
question has undergone an increase in severity since the time of 
the last examination).

If the Veteran alleges that her condition has worsened since the 
July 2009 VA examination, a new examination should be scheduled.  

Bilateral Carpal Tunnel Syndrome- The Board notes that private 
treatment records in July 1995 noted complaints and treatment for 
right wrist carpal tunnel syndrome. November 1996, November 2000, 
December 2000 private treatment records noted a diagnosis of 
bilateral carpal tunnel syndrome.  

In a February 2004 report of medical history, completed during 
her second period of active duty service, the Veteran complained 
of numbness and tingling. In the comments section of the report, 
it was noted that these complaints were associated with carpal 
tunnel.  A June 2005 Post-Deployment Health Assessment noted 
complaints of numbness and tingling in her hands or feet.  A 
separation examination is not of record.  Numerous post-service 
treatment records document complaints and treatment for bilateral 
carpal tunnel syndrome. 

In a September 2009 statement, the Veteran stated that her 
condition had been stable before she went on active duty in 2003.  
She indicated that during this tour of active duty her condition 
was aggravated through clerical work, maintaining the Armory 
through moping, sweeping and completing inventory, and yard work. 

The Board notes that a Veteran is presumed to have been sound 
upon entry into the military, except as to conditions noted at 
the time of the acceptance, examination, or enrollment, or where 
clear and unmistakable evidence demonstrates that the condition 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. § 1111 (West 2002).  A preexisting 
condition will be considered to have been aggravated by military 
service where there is an increase in disability during that 
service, unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Although a January 2007 VA examination was completed, an opinion 
regarding aggravation was not rendered.  Such an opinion is 
critical to the claim, and should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran to determine 
whether she is alleging that her right hip 
internal derangement has worsened since her 
last VA examination, which was in July 
2009.  In the event that the Veteran 
alleges her service-connected right hip has 
worsened since her last VA examination, she 
should be afforded an examination to 
determine the current severity of her 
disability.  The claims folder must be made 
available to the examiner in conjunction 
with the examination.  Any testing deemed 
necessary should be performed. 

The examiner should obtain a detailed 
clinical history from the Veteran.  All 
pertinent pathology found on examination 
should be noted in the report of the 
evaluation.  

2.  Schedule the Veteran for a VA 
examination to ascertain the nature and 
etiology of her bilateral carpal tunnel 
syndrome. 

The VA examiner should render an opinion 
as to whether it is at least as likely as 
not that the Veteran's bilateral carpal 
tunnel syndrome was aggravated (i.e., 
underwent an increase in severity) as a 
result of active service.  
 
Any opinion offered should be accompanied 
by a clear rationale consistent with the 
evidence of record.  The claims file must 
be reviewed in conjunction with such 
examination, and the examiner must indicate 
that such review occurred.  

3.  The RO should review the Veteran's 
claims in light of the evidence added to 
the record after the June 2008 Statement of 
the Case was issued.  If the benefits 
sought are not granted, the Veteran and her 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  The 
case should then be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


